Earl Warren: Number 201, David Hyun versus Herman R. Landon, District Director, Immigration and Naturalization Service. Mr. Murrish.
William B. Murrish: May it please the Court. The causes, Hyun versus Landon, David --
Earl Warren: How do you -- how do you pronounce it?
William B. Murrish: Hyun.
Earl Warren: Hyun.
William B. Murrish: Hyun versus Landon.
Earl Warren: Yes.
William B. Murrish: And it is a -- a cause in habeas corpus to review a final order for deportation. The substantive basis for deportation was a charge under the 1950 amendment to the 1917 Immigration Act for charged membership after entry in the Communist Party. This deportation more than many affects the liberty and life of the individual in sharp manner. This man is 39 or 40 years old. He came to the United States lawfully, entered it lawfully, and has resided here ever since the childhood age of seven years. He knows no other land, he knows no other language, he is married to a citizen, he has two children, both sons, both citizens. To him, deportation means a separation in the words of the Ng Fung Ho case of all that makes life worthwhile. And before I reach the nub of the issue in the case, I would make one further point about the special circumstances here and that concerns itself with the place of deportations specified in the warrant and the record, namely, Korea and the circumstance that in the record in this cause, the alien established to the administrative service and made evidence of circumstances which are so known historically as to also lie within the area of judicial knowledge, namely, the jeopardy to life or of even physical persecution should deportation of a person critical of the regime of Syngman Rhee in Korea placed him within the physical control of that nation. We have, therefore, the -- in human terms, the most serious consequence to an individual. Now, I don't pretend that consequence alone controls anything. A death case in criminal law also involved the most extreme consequence but it does lay the premises upon which we reach the basic law question of the cause which is a question of the quality and content of procedural due process of law in such a deportation. The question factually, I believe, may be very briefly described. The alien, at the time of his hearing, was physically in the custody of the Immigration Service in confinement in Los Angeles. His hearing was conducted in Los Angeles. However, at the very outset of his hearing, and everything I say is included in our very brief record here and I will simply paraphrase it in -- in my opening statement, in the early moments of the hearing after no more than the opening preliminaries and questions going to alienage only and after merely discussions of question of a continuance, a motion was made to take depositions of four witnesses in Hawaii. And as developed, these four witnesses were called in Hawaii and did give their statements in deposition form and this was the soul and only evidence introduced of the substantive basis of deportability. Now, at the proceedings held in Hawaii, the -- the alien defendant was not present. He was in jail in Los Angeles. Neither was he present or represented by counsel either the counsel representing him in Los Angeles or any other counsel appearing in Hawaii. That is simply factual. There was no one present in Hawaii except the service and its examining officer and the witnesses.
Speaker: Wasn't there some evidence that he had undertaken to get Hawaii counsel and for some reason which --
William B. Murrish: Your --
Speaker: -- he showed up at the hearing and said he wasn't authorized to go ahead?
William B. Murrish: Your Honor, there was a reference at the outset of the depositions which appear at the very end of the transcript does in exhibit. There was a reference by the hearing officer to the fact that an attorney had called him and had said that he had been -- this attorney had said that he had been asked to consider appearing for the alien and that he had been instructed not to so appear. It later appears in the record when the depositions were offered into evidence. It is stated by counsel for the record that although it was considered having counsel other than Los Angeles counsel appear in Hawaii without the attendance of the alien that it was concluded that this was impractical, I believe, in counsels where he said impossible that he would not be able adequately to handle the representation without conference and presence of the alien and he was no such counsel was authorized to appear for him and no counsel did appear for him. Although, I think, it is correct to say that it was contemplated. As a matter of fact, there are several points in the record where it is shown that the alien having once made request for the basic rights which I will argue for of his right to be there himself in present during his hearing and to have his own attorney be present with him that less than that he did consider alternative. He did consider whether that being denied, he might submit written interrogatories. He did consider whether he might have counsel other than his own in Hawaii appeared for him. I suppose he may have canvassed in his mind some other conceivable alternatives to him none other than the basic ones which were not granted to him appeared to have the meat and substance to furnish an adequate opportunity and he, therefore, did not resort to either written interrogatories nor did he attempt to have counsel appeared for him in Hawaii without his consultation or his presence.
Earl Warren: Mr. Murrish, why, if -- if you know, did not, the Government, take the main hearing of this case to Hawaii?
William B. Murrish: Well, Your Honor, I'll be very frank. I am counsel on appeal and I did not know until I saw on the government brief that in an earlier and not in an earlier proceeding not related directly to this, at least not in this record, there was some motion evidently made to transfer the proceedings to Hawaii and this was resisted by the alien who desired the proceedings to be held in Los Angeles, I presume, where he was and where his counsel was. However, from that, I would make the comment that the alien basically asked that he be present to confront, to consult with his counsel and to participate in cross-examination at his hearing. Where that hearing might be, although, he might also have positions respecting that, was not as crucial as that the fact that he should, at least, be present wherever it be. As a matter of fact, he did at some stages in his -- in the record urge that -- that he'd be taken to Hawaii. I -- I see Your Honor indicates the question.
Earl Warren: Well, I was just going to ask if you conceded that -- that he could have had his hearing -- his entire hearing in Hawaii.
William B. Murrish: I -- I believe, if I were to state my own sole belief, it would be that the hearing should have been in Los Angeles and the witness is brought there. However, the -- I would say 90% of my reasoning would be met by a hearing and which the alien was present with counsel whether it had been in Hawaii or Los Angeles that the real nub of the vice was that he was in jail while his hearing.
Earl Warren: Well, I -- may I -- may I just --
William B. Murrish: He was held --
Earl Warren: -- add just one more.
William B. Murrish: -- away from.
Earl Warren: That doesn't exactly answer my question. It is and where the vice lies, the question is, could he, if he had wanted, have had his hearing in Hawaii where the only substantial evidence in his case was introduced?
William B. Murrish: Well, if he was present in Hawaii, I would say not meeting still the reserve, the 10% which I appeal he should have had the hearing actually at his residence in Los Angeles. But passing that, if he were present in Hawaii, I feel that a hearing in Hawaii would then have rendered him due process of law.
Earl Warren: Well, if the Government had transferred the case there, he would have been there, would he not?He was in custody.They would have given him.
William B. Murrish: Yes.
Earl Warren: They would have --
William B. Murrish: Yes --
Earl Warren: -- taken him there but then --
William B. Murrish: -- Your Honor
Earl Warren: And he protested that.
William B. Murrish: As a matter of fact, I'm slightly in handicapped and I do not know those earlier proceedings. I do not know what the alien said at that earlier time. Nothing about this is in this record. There was no suggestion, motion, thought by the Government that the hearing be in Hawaii. In fact, the only time that's referred to in that manner is very carefully pointed out that the hearing was in Los Angeles and that only the depositions, although they contained the entirety of the evidence, were taken in Hawaii and he was not taken nor was it suggested by the Government that he'd be taken or the case transferred there.
Felix Frankfurter: May I ask you a question for information, that it's implicitly, the Chief Justice's question as long as I hold -- hold the authority to be, does the -- does the deport -- the potential deportee have a choice as to the place of holding the hearing? And you say, I do want to go there and I don't want to go there.
William B. Murrish: I --
Felix Frankfurter: (Inaudible) would you tell us that when you come to that?
William B. Murrish: I -- I would though --
Felix Frankfurter: If you get to that (Voice Overlap) --
William B. Murrish: -- however answer my own. I do not believe basically that he does --
Felix Frankfurter: If he could have it --
William B. Murrish: -- if he does --
Felix Frankfurter: -- he'd be asking its one thing, if he -- if he merely going to object and -- and determination by somebody else, it may be different.
William B. Murrish: There is --
Felix Frankfurter: All right.
William B. Murrish: -- nothing in the statute of the regulations that --
Harold Burton: Mr. Murrish --
William B. Murrish: -- gives him that.
Harold Burton: Mr. Murrish, if you stated it, I didn't quite get it, why after this was all settled to proceed the way they did and an opportunity was afforded, the defendant asked to submit interrogatories. If he could do it in Los Angeles, why he didn't do it?
William B. Murrish: I would say, Your Honor, that it appears from the record that counsel replied that having considered the depositions, the questions and the answers and the nature of them, that he considered that any written interrogatories would be in substantial in effect and would be futile would not accord him a substantive opportunity for cross-examination let along confrontation because they would be so far from the opportunity to give oral question and to follow up and to turn with an answer and reply and the -- having giving of that consideration, cross-interrogatory, it would consider the impractical. At one time, they were characterized as impossible.
Stanley Reed: The -- the Governments was on interrogatories.
William B. Murrish: No, no. No, the Government examined the witness -- the witnesses in Hawaii before a different hearing officer and examined by a different examining officer and the whole matter was orally given and taken down by a stenographer in the form of a normal deposition except as I put it ex parte, at least ex parte, in the sense that only one party was there.
Stanley Reed: And your -- and your client was -- had opportunity to have counsel there?
William B. Murrish: Well, the petitioner was certainly told when and where the hearing in Hawaii would be and he was told that he could have counsel in Hawaii, yes.
Stanley Reed: And your point that he must had been permitted to go there.
William B. Murrish: He was not present and he was not permitted to go there.
Earl Warren: We'll recess now, Mr. Murrish.
William B. Murrish: Thank you.